       Case 8:19-cv-00780 Document 1 Filed 04/01/19 Page 1 of 3 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 UNITED STATES OF AMERICA,              )
                                        )              Case No.
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 MELISSA KELLEY,                        )
                                        )
          Defendant.                    )
 _______________________________________)

                                          COMPLAINT

       The United States of America, by and through undersigned counsel, alleges as follows:

       1.      This action is brought by the United States to reduce to judgment the unpaid

federal income tax liabilities of Defendant Melissa Kelley for the 2003, 2004, 2006, 2007, 2008,

and 2011 tax years.

       2.      This action is brought at the direction of the Attorney General of the United States

and at the request and authorization of the Chief Counsel of the Internal Revenue Service, a

delegate of the Secretary of the Treasury, under 26 U.S.C. § 7401.

       3.      This Court has jurisdiction over this action under 26 U.S.C. §§ 1340 and 1345 and

26 U.S.C. § 7402(a).

       4.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1396 because

Defendant resides in Pinellas County, Florida within the jurisdiction of this Court.

       5.      Defendant was required to file Forms 1040, U.S. Individual Income Tax Returns,

for the 2003, 2004, and 2006 tax years, but failed to do so.
          Case 8:19-cv-00780 Document 1 Filed 04/01/19 Page 2 of 3 PageID 2



          6.    As a result, the Internal Revenue Service calculated Defendant’s tax liabilities for

the 2003, 2004, and 2006 tax years in accordance with procedures authorized under 26 U.S.C

§ 6020(b).

          7.    Subsequently, a delegate of the Secretary of the Treasury assessed tax, interest,

and penalties against Defendant for the 2003, 2004, and 2006 tax years on the date and in the

amounts set forth in the following table:

  Tax Year      Assessment Date         Tax            Interest               Penalties
    2003          June 8, 2009       $112,525.00      $50,652.59       $2,777.23 (estimated tax)
                                                                      $24,327.45 (failure to file)
                                                                      $27,030.50 (failure to pay)
    2004           June 8, 2009      $209,117.00      $80,952.50       $5,992.45 (estimated tax)
                                                                      $47,051.32 (failure to file)
                                                                      $52,279.25 (failure to pay)
    2006           June 8, 2009        $559.00          $94.42          $125.32 (failure to file)
                                                                        $72.41 (failure to pay)

          8.    Defendant filed her Forms 1040 for the 2007, 2008, and 2011 tax years on or

about July 18, 2017, but failed to pay in full the tax reported on those returns.

          9.    A delegate of the Secretary of the Treasury assessed tax, interest, and penalties

against Defendant for the 2007, 2008, and 2011 tax years on the date and in the amounts set forth

in the following table:

  Tax Year       Assessment Date         Tax          Interest               Penalties
    2007          Sept. 11, 2017      $1,008.00       $290.66          $130.50 (failure to file)
                                                                       $145.00 (failure to pay)
     2008          Sept. 11, 2017     $1,606.00       $589.49          $323.32 (failure to file)
                                                                       $359.25 (failure to pay)
     2011          Sept. 11, 2017     $4,064.00       $945.68          $914.40 (failure to file)
                                                                      $1,016.00 (failure to pay)

          10.   A delegate of the Secretary of the Treasury gave notice of the unpaid assessments

described in paragraphs 7 and 9, above, to Defendant and made demands for payment as required

by law.


                                                  2
        Case 8:19-cv-00780 Document 1 Filed 04/01/19 Page 3 of 3 PageID 3



       11.     Despite notice and demand, Defendant has failed and refused to pay in full the

assessments described in paragraphs 7 and 9.

       12.     Taking into account all payments, credits, and abatements, Defendant owes

$882,794.56, as of April 1, 2019, for her unpaid federal income tax liabilities for the 2003, 2004,

2006, 2007, 2008, and 2011 tax years, plus fees, interest, and all statutory additions thereafter

provided by law.

WHEREFORE, the United States of America prays for the following relief:

       A.      That the Court enter judgment in favor of the United States of America and

against Melissa Kelley in the amount of $882,794.56, as of April 1, 2019, for her unpaid federal

income tax liabilities for the 2003, 2004, 2006, 2007, 2008, and 2011 tax years, plus fees,

interest, and statutory additions thereafter as provided by law; and

       B.      An award of costs and for such other and further relief as the Court may deem just

and proper.

Dated April 1, 2019.
                                                      Respectfully submitted,

                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General

                                                      /s/ Thomas K. Vanaskie
                                                      THOMAS K. VANASKIE
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 14198
                                                      Washington, D.C. 20044
                                                      202-305-7921 (v)
                                                      202-514-4963 (f)
                                                      Thomas.K.Vanaskie@usdoj.gov

                                                      Of Counsel:

                                                      MARIA CHAPA LOPEZ
                                                      United States Attorney

                                                 3
                             Case 8:19-cv-00780 Document 1-1 Filed 04/01/19 Page 1 of 1 PageID 4
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Melissa Kelley

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Pinellas
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Thomas K. Vanaskie, U.S. Dep't of Justice, Tax Division
P.O. Box 14198, Washington, DC 20044
202-305-7921

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 USC Sec. 7402
VI. CAUSE OF ACTION Brief description of cause:
                                           Reduce Tax Assessments to Judgment
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         883,000.00                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/01/2019                                                              /s/ Thomas K. Vanaskie
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                  Case 8:19-cv-00780 Document 1-2 Filed 04/01/19 Page 1 of 1 PageID 5

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                          MiddleDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Florida


                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
                        Melissa Kelley                                    )
                                                                          )
                                                                          )
                                                                          )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Melissa Kelley
                                           153 Bishop Creek Drive
                                           Safety Harbor, FL 34695




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas K. Vanaskie
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 14198
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
